Citation Nr: 1411287	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Matthew J. Kinealy, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and R. G.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1992 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In the November 2011 statement of the case (SOC), service connection for a low back disability was adjudicated on the merits.  Regardless of such action, the Board has a legal duty to address the question of whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the issue is listed on the title page accordingly.

For the reasons explained below, the claim for service connection for a low back disability (on the merits) is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied the reopening the claim for service connection for a low back disability; the Veteran did not appeal this decision or submit relevant evidence within one year of the decision. 

2.  The evidence received since the October 2007 rating decision is new and material.



CONCLUSIONS OF LAW

1.  The October 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the October 2007 rating decision to reopen service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the October 2007 rating decision, the RO denied the reopening of service connection for a low back disability because the newly submitted evidence did not show the Veteran has a chronic back condition related to his military service.  The Veteran was notified of the October 2007 rating decision and of his appellate rights, but did not file a timely notice of disagreement.  Additionally, no new and material evidence was received within one year of the 2007 rating decision.  As a result, the Board finds that the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

However, a claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final denial of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is generally presumed credible for the purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the October 2007 rating decision includes an October 2011 VA spine examination.  This report documents a current diagnosis for a low back disability, specifically, lumbosacral degenerative osteodiscal disease.  Such evidence is pertinent to the element of a current disability, which was not established at the time of the October 2007 rating decision.

As a result, the Board finds that this evidence is material for this claim on appeal.  As new and material evidence has been received, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for service connection for a low back disability is reopened and to that extent only, the appeal is granted.


REMAND

At the June 2013 Board hearing, the Veteran testified that he is currently receiving treatment for his back at the Harry S. Truman Hospital in Columbia, Missouri.  Review of the record does not include treatment records from this VA Medical Center (VAMC) in Columbia, Missouri.  Such records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his low back disability since March 2010.  After securing any necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  Obtain and associate with the record any relevant VA treatment records from the Columbia, Missouri VAMC.  A negative response must be provided if records are not available, and the Veteran and his representative should be informed of such.

3.  After conducting any additional development deemed necessary, the issue on appeal should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


